Citation Nr: 0010430	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1980 to March 1984.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a total disability rating based on 
individual unemployability.  The veteran has perfected an 
appeal of that decision.


REMAND

The veteran's case was previously before the Board in 
November 1997, at which time it was remanded to the RO for 
additional development.  Although the RO successfully 
completed most of the requested development, the RO did not 
afford the veteran a VA medical examination, nor did the RO 
obtain a medical opinion regarding the veteran's 
employability.  Such development was requested in the Board's 
remand.

If the veteran submits a well-grounded claim for a total 
disability rating based on unemployability, a determination 
on the substantive merits of that claim requires an 
examination and medical opinion on the affects of the 
service-connected disability on the veteran's ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board 
finds, therefore, that an additional remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998) (the veteran is 
entitled, as a matter of law, to compliance with the Board's 
remand instructions).

The veteran's only service-connected disability is chronic 
low back strain due to a herniated nucleus pulposus at L4-L5, 
which is rated as 60 percent disabling.  His service-
connected disability, therefore, meets the percentage 
requirement of 38 C.F.R. § 4.16. 

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).  

A high rating presumes that the veteran has difficulty 
obtaining or retaining employment.  The fact that the veteran 
is unemployed or has difficulty obtaining employment is not 
sufficient to establish entitlement to a total disability 
rating based on unemployability; the evidence must show that 
the veteran is not capable of performing the physical and 
mental acts required by employment.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The factors to consider in determining whether the veteran is 
incapable of performing substantially gainful employment 
include unusual physical or mental effects, the peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and the effects of 
combinations of service-connected disabilities.  38 C.F.R. 
§ 4.15 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
again REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since November 1997.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be provided a VA 
orthopedic examination in order to 
determine the effect of his service-
connected low back disorder on his 
ability to maintain substantially gainful 
employment.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should conduct an orthopedic 
examination of the low back and provide 
an opinion, based on the medical records 
and sound medical principles, on the 
effect of the low back disability on the 
veteran's ability to work.  Specifically, 
the examiner should provide an opinion on 
whether the low back disability alone, 
without considering the effects of non-
service connected disabilities, prevents 
the veteran from engaging in 
substantially gainful employment.  The 
examiner should provide the complete 
rationale for his/her opinion.  If the 
examiner determines that an additional 
type of examination is required in order 
to provide the requested opinion, the 
veteran should be afforded the additional 
examination.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  Stegall, 11 Vet. App. at 268.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a total disability rating 
based on individual unemployability.  If 
any benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is necessary to evaluate his claim, and that a failure 
without good cause to report for scheduled examinations could 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


